DETAILED ACTION
Response to Amendment
This final office action regarding application 16/687,110 filed November 18, 2019, is in response to the applicants arguments and amendments filed December 9, 2021. Claims 1, 9, 13, 14, and 16 have been amended. Claim 12 has been cancelled. Claims 1-11 and 13-19 are currently pending and are addressed below. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicants amendments have overcome some of the objections and rejections previously set forth in the Non-Final Office action mailed September 10, 2021. Applicants amendments to the specification have been deemed sufficient to overcome the previous drawing objections, through the correction of item numbers, therefore the objection is withdrawn. Applicant has cancelled claim 12, therefore all objections and rejections are withdrawn. Applicants amendments to claim 9 have been deemed sufficient to overcome the previous objection through the correction of a minor typographical error, therefore the objection is withdrawn. Applicants amendments to claims 1 and 16 have been deemed sufficient to overcome the previous 35 USC 101 rejection through the inclusion of “based on the determination of the pavement state, controlling a braking device or a navigation device to adjust an operational phase of the aircraft”, therefore the rejections are withdrawn. Applicants amendments to claim 1 and 16 have been deemed sufficient to overcome the previous 35 USC 102 and 35 USC 103 rejections through the inclusion of “based on the determination of the pavement state, controlling a braking device or a navigation device to adjust an operational phase of the aircraft”, as supported by the specification in at least paragraph [0013]. However, as this changes the scope of the claims, new rejections have been made based on the change in scope of the previously rejected claims, new art rejections have been added below with changes to reflect amendments. Additionally, applicants amendments to claim 16 have raised a new 35 USC 112(b) issue which has been added below. Finally, the applicants arguments have been fully considered but they are not fully persuasive for the reasons seen below. 

On page 10 the applicant argues “Fabre fails to disclose the combination of intermediate probabilities claimed in the invention.”, the examiner respectfully disagrees. Fabre teaches determining a probable state/probability of a contaminant of the runway from a surface status and meteorological data(Paragraph [0048], “The surface status data are preferably supplied by the air control ground segment by data-link communication means, by on-board meteorological radar devices, by an on-board device for detecting precipitation and, possibly, by a runway surface status measuring device that can be positioned under the fuselage of the aircraft. … The data produced by this third function provide a probable state for the runway surface status.”, here the system is using pavement data to determine a probable state/probability of a presence of a contaminant) the system then further teaches using multiple data sources in “In the approach sub-phase, the method consolidates the data originating from the meteorological radars and from the data-link data. From the two estimates, the method retains the one that is most threatening to the landing. When the aircraft enters into the second sub-phase, the amount of rain is supplied by the rain detector, and is filtered with a time constant which gives an assessment of the surface status. If this assessment is more degraded than the status predicted in the first sub-phase, then this latest status is retained. On entering into the third sub-phase as soon as the aircraft overflies the landing runway, the runway surface status is re-assessed by a meteorological measurement of the runway surface status performed by an on-board measuring device positioned under the aircraft. Throughout the changes in the landing sub-phases, the most pessimistic runway status determined from the various measurement sources is retained. This status measurement is also filtered, at 42, in order to provide a stable value.”, here the system is using multiple data sources including climatic data and pavement data each of which provide a probability of a contaminant and is combining those data sources and setting the most pessimistic status as a runway state) (Fig 2, specifically the step labelled phase 3 shows the system compiling data from the rain detection, the result of phase 2 and runway status).

Information Disclosure Statement
The information disclosure statement submitted on November 18, 2019 is being considered by the examiner.

The information disclosure statement filed November 18, 2019 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a module configured to obtain a state of the pavement from climatic data and pavement data” in claim 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim 
Regarding “a module configured to obtain a state of the pavement from climatic data and pavement data” in claim 16, the specification recites the structure of “Figure 1 illustrates an airplane 10 on a pavement 20, the airplane comprising a set of sensors 101 to 128, a processing unit 180 and a communication interface 190.” in paragraph [0048], and “The processing unit 180 comprises means (software codes, for example) for implementing the invention, and, in particular, for determining a state of the pavement 20, comprising qualifying the one or more contaminants 21 covering the pavement 20 in various locations, and their thicknesses where appropriate.” In paragraph [0052] this processing unit is interpreted as being the structure containing the module configured to obtain a state of the pavement.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “improve” in claim 16 is a relative term which renders the claim indefinite. The term “improve” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Here the use of “improve” renders the claim indefinite as the term has no clear technical meaning or basis to determine if an improvement has occurred, an improvement in this context is entirely subjective and therefore the definition of the word could change depending on who was reading the claim. The examiner recommends removing the use of “improve” or adding language to define how an improvement is ascertained (pending support in the specification).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-11 and 13-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maggiore (US-20130127642) in view of Fabre (US-20100079308) and further in view of Le-Bouedec (US-20170183086).

Regarding claim 1, Maggiore teaches a method comprising
determining a pavement state of a pavement from climatic data and pavement data (Paragraph [0051], "Computer system 306 uses data 310 received from number of sensors 308 to identify number of conditions 319 for runway 304.", here the system is making a determination about the state of a pavement/runway using data from sensors) (Paragraph [0050], "number of sensors 308 may be pointed towards wheel 318 of aircraft 302 to generate data 310 regarding runway 304") (Paragraph [0076], "Situational awareness 616 is data that describes the physical environment being monitored. In some advantageous embodiments, situational awareness 616 comprises aircraft operational data and/or weather data.", the sensors provide both runway data/pavement data and weather data/climatic data)
"number of sensors 308 may be pointed towards wheel 318 of aircraft 302 to generate data 310 regarding runway 304") (Paragraph [0076], "Situational awareness 616 is data that describes the physical environment being monitored. In some advantageous embodiments, situational awareness 616 comprises aircraft operational data and/or weather data.", the sensors provide both runway data/pavement data and weather data/climatic data) (Figure 3, item 308, a number of sensors that is onboard the aircraft)
wherein, for one or several pavement locations (Zi) including at least one zone upstream of the aircraft (Paragraph [0026], "In these illustrative examples, number of sensors 114 may be pointed in direction 116. ... number of sensors 114 may be pointed towards runway 103 under and in front of aircraft 102 or in some other suitable direction.", here the system is pointing the sensors that providing information for determining a condition in front/preceding/upstream of the aircraft) ((Paragraph [0050], "number of sensors 308 may be pointed towards wheel 318 of aircraft 302 to generate data 310 regarding runway 304") (Paragraph [0076], "Situational awareness 616 is data that describes the physical environment being monitored. In some advantageous embodiments, situational awareness 616 comprises aircraft operational data and/or weather data.", the sensors provide both runway data/pavement data and weather data/climatic data)
wherein at least one zone upstream of the aircraft comprises a location that precedes the aircraft on the pavement (Paragraph [0026], "In these illustrative examples, number of sensors 114 may be pointed in direction 116. ... number of sensors 114 may be pointed towards runway 103 under and in front of aircraft 102 or in some other suitable direction.", here the "number of sensors 308 may be pointed towards wheel 318 of aircraft 302 to generate data 310 regarding runway 304") (Paragraph [0076], "Situational awareness 616 is data that describes the physical environment being monitored. In some advantageous embodiments, situational awareness 616 comprises aircraft operational data and/or weather data.", the sensors provide both runway data/pavement data and weather data/climatic data). 
However, Maggiore does not explicitly teach the climatic data acquired at a time tj are used for obtaining intermediate probability of the presence of a contaminant (PcIntCont(Zt,tj))  and the pavement data acquired at the time tj are used to obtain intermediate probabilities of the presence of a contaminant (PpIntCont(Zt,tj)) wherein said intermediate probabilities of the presence of a contaminant resulting respectively from the climatic data and from the pavement data are combined to obtain a pavement state ((Ei(Zi,tj), Edcf(Zi,tj)) for the location (Zi) at the time tj and based on the determination of the pavement state, controlling a braking device or a navigation device to adjust an operational phase of the aircraft.
Fabre teaches a method for monitoring and calculating a landing distance on a runway including
the climatic data acquired at a time tj are used for obtaining intermediate probability of the presence of a contaminant (PcIntCont(Zt,tj)) and the pavement data acquired at the time tj are used to obtain intermediate probabilities of the presence of a contaminant (PpIntCont(Zt,tj)) (Paragraph [0048], “The surface status data are preferably supplied by the air control ground segment by data-link communication means, by on-board meteorological radar devices, by an on-board device for detecting precipitation and, possibly, by a runway surface status measuring device that can be positioned under the fuselage of the aircraft. … The data produced by this third function provide a probable state for the runway surface status.”, here the system is using pavement data and climatic data to determine a probable state/intermediate probability of a presence of a contaminant)
wherein said intermediate probabilities of the presence of a contaminant resulting respectively from the climatic data and from the pavement data are combined to obtain a pavement state ((Ei(Zi,tj), Edcf(Zi,tj)) for the location (Zi) at the time tj (Paragraph [0052], “In the approach sub-phase, the method consolidates the data originating from the meteorological radars and from the data-link data. From the two estimates, the method retains the one that is most threatening to the landing. When the aircraft enters into the second sub-phase, the amount of rain is supplied by the rain detector, and is filtered with a time constant which gives an assessment of the surface status. If this assessment is more degraded than the status predicted in the first sub-phase, then this latest status is retained. On entering into the third sub-phase as soon as the aircraft overflies the landing runway, the runway surface status is re-assessed by a meteorological measurement of the runway surface status performed by an on-board measuring device positioned under the aircraft. Throughout the changes in the landing sub-phases, the most pessimistic runway status determined from the various measurement sources is retained. This status measurement is also filtered, at 42, in order to provide a stable value.”, here the system is using multiple data sources including climatic data and pavement data each of which provide a probability of a contaminant and is combining those data sources and setting the most pessimistic status as a runway state) (Fig 2, specifically the step labelled 
Maggiore and Fabre are analogous art as they are both generally related to systems and methods for monitoring a surface that an aircraft will be operating on.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include the climatic data acquired at a time are used for obtaining intermediate probability of the presence of a contaminant and the pavement data acquired at the time are used to obtain intermediate probabilities of the presence of a contaminant wherein said intermediate probabilities of the presence of a contaminant resulting respectively from the climatic data and from the pavement data are combined to obtain a pavement state, for the location at the time and based on the determination of the pavement state, controlling a braking device or a navigation device to adjust an operational phase of the aircraft of Fabre in the method for determining a pavement state of Maggiore in order to improve the overall safety of the aircraft during the landing phases (Paragraph [0026], “The monitoring method and the associated device make it possible to improve the safety of the landing phases … Furthermore, it acts before the aeroplane touches down, which gives the pilot the option of carrying out a go-around in order to avoid a landing that would end in a departure from the runway.”). 
However, neither Maggiore nor Fabre explicitly teach based on the determination of the pavement state, controlling a braking device or a navigation device to adjust an operational phase of the aircraft. 

based on the determination of the pavement state, controlling a braking device or a navigation device to adjust an operational phase of the aircraft (Paragraph [0090], “The system 1 comprises a brake assist system 10 which, based on a reference runway state EP.sub.ref received, for example, from an aircraft that has previously landed or from a ground station, generates a braking setpoint C(EP.sub.ref) delivered as input to a brake device of the aircraft”, here the system is using a runway state in order to generate a control system to a brake device) (Paragraph [0094], “The brake assist system 10 may, for example, be a device of Brake to Vacate (BTV) type … This braking setpoint C(EP.sub.ref) generated by the BTV device thus controls a brake device, for example brakes, air brakes, etc.”). 
Maggiore and Le-Bouedec are analogous art as they are both generally related to systems and methods for monitoring a surface that an aircraft will be operating on.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include based on the determination of the pavement state, controlling a braking device or a navigation device to adjust an operational phase of the aircraft of Le-Boudec in the method for determining a pavement state of Maggiore in order to reduce the workload of a pilot by assisting them during the landing phase of the aircraft (Le-Boudeic, Paragraph [0020], “The present disclosure aims to improve the pilot assist of an aircraft, in particular in the landing phase.”). 

Regarding claim 2, the combination of Maggiore, Fabre, and Le-Bouedec teaches the method as discussed above in claim 1, Maggiore further teaches
wherein the climatic data comprises data on a climate outside the aircraft operating on a pavement for aircraft (Paragraph [0076], "Situational awareness 616 is data that describes the physical environment being monitored. In some advantageous embodiments, situational awareness 616 comprises aircraft operational data and/or weather data.", here the weather data is interpreted as being climatic data on a climate outside the aircraft).

Regarding claim 3, the combination of Maggiore, Fabre, and Le-Bouedec teaches the method as discussed above in claim 1, Maggiore further teaches
wherein the pavement data comprises data relating to a pavement on which the aircraft is operating (Paragraph [0050], "number of sensors 308 may be pointed towards wheel 318 of aircraft 302 to generate data 310 regarding runway 304", here the system is pointing sensors towards the wheels to generate runway/pavement data).

Regarding claim 4, the combination of Maggiore, Fabre, and Le-Bouedec teaches the method as discussed above in claim 1, Maggiore further teaches
determining the pavement state from dynamic operating data acquired by the sensors located on board the aircraft (Paragraph [0076], "Situational awareness 616 is data that describes the physical environment being monitored. In some advantageous embodiments, situational awareness 616 comprises aircraft operational data and/or weather data.", here the system is using operational/dynamic operating data).

Regarding claim 5, the combination of Maggiore, Fabre, and Le-Bouedec teaches the method as discussed above in claim 1, Maggiore further teaches
wherein the step of determining the pavement state is determined for a pavement segment upstream of the aircraft (Paragraph [0026], "In these illustrative examples, number of sensors 114 may be pointed in direction 116. ... number of sensors 114 may be pointed towards runway 103 under and in front of aircraft 102 or in some other suitable direction.", here the system is pointing the sensors that providing information for determining a condition in front/upstream of the aircraft).


Regarding claim 6, the combination of Maggiore, Fabre, and Le-Bouedec teaches the method as discussed above in claim 1, however Maggiore does not explicitly teach obtaining at least one probability of presence of a type of contaminant for a location on a pavement, from the acquired pavement data and adjusting the probability of the type of contaminant depending on probabilities of presence associated with respective types of pavement contaminants the at least one probability being obtained, for the location on the pavement, from the acquired climatic data. 
Fabre teaches a method for monitoring and calculating a landing distance on a runway including
obtaining at least one probability of presence of a type of contaminant for a location on a pavement, from the acquired pavement data (Paragraph [0048], “The surface status data are preferably supplied by the air control ground segment by data-link communication means, by on-board meteorological radar devices, by an on-board device for detecting precipitation and, possibly, by a runway surface status measuring device that can be positioned under the fuselage of the aircraft. … The data produced by this third function provide a probable state for the runway surface status.”, here the system is using pavement data to determine a probable state/probability of a presence of a contaminant) 
and adjusting the probability of the type of contaminant depending on probabilities of presence associated with respective types of pavement contaminants (Paragraph [0051], “The method also extracts from the rain data sent .... The average amount of rain in this area is used by a mapping table to provide an assessment of the runway status.”, here the system is adjusting the probable state of the runway being contaminated by water depending on the probability of the presence of rain according to the weather data)
the at least one probability being obtained, for the location on the pavement, from the acquired climatic data (Paragraph [0051], “The method also extracts from the rain data sent .... The average amount of rain in this area is used by a mapping table to provide an assessment of the runway status.”, here the system is adjusting the probable state of the runway being contaminated by water depending on the probability of the presence of rain according to the weather data/climatic data). 
Maggiore and Fabre are analogous art as they are both generally related to systems and methods for monitoring a surface that an aircraft will be operating on.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include obtaining at least one probability of presence of a “The monitoring method and the associated device make it possible to improve the safety of the landing phases … Furthermore, it acts before the aeroplane touches down, which gives the pilot the option of carrying out a go-around in order to avoid a landing that would end in a departure from the runway.”). 

Regarding claim 7, the combination of Maggiore, Fabre, and Le-Bouedec teach the method as discussed above in claim 6, Maggiore further teaches
wherein the probablility of presence of the type of contaminant is furthermore obtained from taxiing information relative to a braking or adhesion level of the aircraft (Paragraph [0053], "In another advantageous embodiment, computer system 306 may identify condition 320 for runway 304 if braking distance 322 is greater than specified distance 324.", here the system is using data relative to a braking level of the aircraft in order to make determinations about the surface status, this determination is interpreted as being inclusive of a probability as discussed above in claim 6)
the information being obtained from dynamic aircraft operating data acquired by sensors located on-board the aircraft (Paragraph [0076], "Situational awareness 616 is data that describes the physical environment being monitored. In some advantageous embodiments, situational awareness 616 comprises aircraft operational data and/or weather data.", here the system is obtaining situational data including operational/dynamic aircraft operating data) (Figure 3, item 308, a number of sensors that is onboard the aircraft).

Regarding claim 8, the combination of Maggiore, Fabre, and Le-Bouedec teach the method as discussed above in claim 6, however Maggiore does not explicitly teach wherein a plurality of elementary probabilities of presence of the type of contaminant are obtained using a plurality of respective obtaining methods from the acquired pavement data, and an intermediate probability of presence of the type of contaminant is obtained via a weighted combination of the elementary probabilities.
Fabre teaches wherein a plurality of elementary probabilities of presence of the type of contaminant are obtained (Figure 2, Phases 1-4) (Paragraph [0052], “When the aircraft enters into the second sub-phase, the amount of rain is supplied by the rain detector, and is filtered with a time constant which gives an assessment of the surface status. If this assessment is more degraded than the status predicted in the first sub-phase, then this latest status is retained. “) (Paragraphs [0050-0054], here the system is describing a series of subphases, and at each phase the probability of a contaminant is obtained)
using a plurality of respective obtaining methods from the acquired pavement data (Paragraph [0052], “When the aircraft enters into the second sub-phase, the amount of rain is supplied by the rain detector … On entering into the third sub-phase as soon as the aircraft overflies the landing runway, the runway surface status is re-assessed by a meteorological measurement of the runway surface status performed by an on-board measuring device positioned under the aircraft.”, here a plurality of methods are used to acquire data)
and an intermediate probability of presence of the type of contaminant is obtained via a weighted combination of the elementary probabiliites (Paragraph [0052], “Throughout the changes in the landing sub-phases, the most pessimistic runway status determined from the various measurement sources is retained. This status measurement is also filtered, at 42, in order to provide a stable value.”, here the system is obtaining an intermediate probability by comparing the elementary probabilities at each landing subphase and weighting the most pessimistic value).
Maggiore and Fabre are analogous art as they are both generally related to systems and methods for monitoring a surface that an aircraft will be operating on.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include wherein a plurality of elementary probabilities of presence of the type of contaminant are obtained using a plurality of respective obtaining methods from the acquired pavement data, and an intermediate probability of presence of the type of contaminant is obtained via a weighted combination of the elementary probabilities of Fabre in the method for determining a pavement state of Maggiore in order to improve the overall safety of the aircraft during the landing phases (Paragraph [0026], “The monitoring method and the associated device make it possible to improve the safety of the landing phases … Furthermore, it acts before the aeroplane touches down, which gives the pilot the option of carrying out a go-around in order to avoid a landing that would end in a departure from the runway.”). 

Regarding claim 9, the combination of Maggiore, Fabre, and Le-Bouedec teach the method as discussed above in claim 7, however Maggiore does not explicitly teach wherein a plurality of elementary probabilities relative to a braking or adhesion level of the aircraft are obtained using a plurality of respective obtaining methods from the acquired dynamic data and an intermediate probability relative to the adhesion or braking level is obtained via a weighted combination of the elementary probabilities relative to a braking or adhesion level.
Fabre teaches wherein a plurality of elementary probabilities relative to a braking or adhesion level of the aircraft are obtained (Figure 2, Phases 1-4) (Paragraph [0052], “When the aircraft enters into the second sub-phase, the amount of rain is supplied by the rain detector, and is filtered with a time constant which gives an assessment of the surface status. If this assessment is more degraded than the status predicted in the first sub-phase, then this latest status is retained. “) (Paragraphs [0050-0054], here the system is describing a series of subphases, and at each phase the probability of a contaminant is obtained) (Figure 4, and this probability of a runway status is directed toward the barking capability of the aircraft)
using a plurality of respective obtaining methods from the acquired dynamic data (Paragraph [0052], “When the aircraft enters into the second sub-phase, the amount of rain is supplied by the rain detector … On entering into the third sub-phase as soon as the aircraft overflies the landing runway, the runway surface status is re-assessed by a meteorological measurement of the runway surface status performed by an on-board measuring device positioned under the aircraft.”, here a plurality of methods are used to acquire data)
the adhesion or braking level is obtained via a weighted combination of the elementary probabilities relative to the braking or adhesion level (Paragraph [0052], “Throughout the changes in the landing sub-phases, the most pessimistic runway status determined from the various measurement sources is retained. This status measurement is also filtered, at 42, in order to provide a stable value.”, here the system is obtaining an intermediate probability by comparing the elementary probabilities at each landing subphase and weighting the most pessimistic value) (Figure 4, and this probability of a runway status is directed toward the barking capability of the aircraft). 
Maggiore and Fabre are analogous art as they are both generally related to systems and methods for monitoring a surface that an aircraft will be operating on.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include wherein a plurality of elementary probabilities relative to a braking or adhesion level of the aircraft are obtained using a plurality of respective obtaining methods from the acquired dynamic data and an intermediate probability relative to an adhesion or braking level is obtained via a weighted combination of the elementary probabilities relative to a braking or adhesion level of Fabre in the method for determining a pavement state of Maggiore in order to improve the overall safety of the aircraft during the landing phases (Paragraph [0026], “The monitoring method and the associated device make it possible to improve the safety of the landing phases … Furthermore, it acts before the aeroplane touches down, which gives the pilot the option of carrying out a go-around in order to avoid a landing that would end in a departure from the runway.”). 

Regarding claim 10, the combination of Maggiore, Fabre, and Le-Bouedec teach the method as discussed above in claim 8, however Maggiore does not explicitly teach wherein the weighting weights in the weighted combination are dependent on an operational phase of the aircraft. 
Fabre teaches wherein the weighting weights in the weighted combination are dependent on an operational phase of the aircraft (Paragraph [0048], “The surface status analysis is carried out throughout the changes in the landing sub-phases.”) (Paragraph [0052], “Throughout the changes in the landing sub-phases, the most pessimistic runway status determined from the various measurement sources is retained. This status measurement is also filtered, at 42, in order to provide a stable value.”, here the system is obtaining an intermediate probability by comparing the elementary probabilities at each landing subphase and weighting the  most pessimistic value that comes from the most recent analysis sub phase).
Maggiore and Fabre are analogous art as they are both generally related to systems and methods for monitoring a surface that an aircraft will be operating on.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include the weighting weights in the weighted combination are dependent on an operational phase of the aircraft of Fabre in the method for determining a pavement state of Maggiore in order to improve the overall safety of the aircraft during the landing phases (Paragraph [0026], “The monitoring method and the associated device make it possible to improve the safety of the landing phases … Furthermore, it acts before the aeroplane touches down, which gives the pilot the option of carrying out a go-around in order to avoid a landing that would end in a departure from the runway.”). 

Regarding claim 11, the combination of Maggiore, Fabre, and Le-Bouedec teaches the method as discussed above in claim 1, Maggiore further teaches
wherein probabilities of presence of a type of contaminant are obtained for two or more locations in a given width of pavement (Fig 8, shows multiple areas of pavement being checked for contaminants).

Regarding claim 13, the combination of Maggiore, Fabre, and Le-Bouedec teaches the method as discussed above in claim 1, Maggiore further teaches
wherein the at least one zone upstream of the aircraft is compared to a reference pavement state for said location (Paragraph [0104], "The numbers may be compared with predetermined or specified values to determine whether a particular type of data indicates the presence of a type of condition on the runway.", here the system is comparing values for the current runways with predetermined/specified/reference values).

Regarding claim 14, Maggiore teaches the system as discussed above in claim 1, however Maggiore does not explicitly teach wherein the at least one zone upstream of the aircraft is compared to a pavement state determined from climatic, dynamic and pavement data acquired for a common location.
Fabre teaches wherein at least one zone upstream of the aircraft is compared to a pavement state determined from climatic, dynamic and pavement data acquired for a common location (Paragraph [0049], “The surface status of the landing runway is re-assessed on each change of landing sub-phase. … The data sources 41 change in order to supply the monitoring system with more accurate data relating to the landing runway.”, here the system is comparing one upstream pavement state to a determined pavement state from another set of data such as climatic, dynamic and pavement data for a common location) (Paragraph [0050], “Data originating from the AOC, Airline Communication Operation, directly provide a runway status.”, here the initial pavement state is provided for the location that the determined pavement state is later compared to).
Maggiore and Fabre are analogous art as they are both generally related to systems and methods for monitoring a surface that an aircraft will be operating on.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include wherein the upstream pavement state is compared to a pavement state determined from climatic, dynamic and pavement data acquired for a common location of Fabre in the method for determining a pavement state of Maggiore in order to improve the overall safety of the aircraft during the landing phases (Paragraph [0026], “The monitoring method and the associated device make it possible to improve the safety of the landing phases … Furthermore, it acts before the aeroplane touches down, which gives the pilot the option of carrying out a go-around in order to avoid a landing that would end in a departure from the runway.”). 

Regarding claim 15, Maggiore teaches the method as discussed above in claim 1, Maggiore further teaches
"Computer system 306 receives data 310 from number of sensors 308. In this illustrative example, data 310 includes at least one of imaging data, radar data, light detection and ranging data (LIDAR), camera data, infrared data, and other suitable types of data.", here the system is using a camera).

Regarding claim 16, Maggiore teaches a system for determining a pavement state comprising: (Paragraph [0051], "Computer system 306 uses data 310 received from number of sensors 308 to identify number of conditions 319 for runway 304.")
sensors located onboard an aircraft operating on a pavement for aircraft (Paragraph [0050], "number of sensors 308 may be pointed towards wheel 318 of aircraft 302 to generate data 310 regarding runway 304", here the sensors are acquiring data about the runway/pavement)
a module configured to obtain a state of the pavement from climatic data, and pavement data (Paragraph [0051], "Computer system 306 uses data 310 received from number of sensors 308 to identify number of conditions 319 for runway 304.", here the system/module is making a determination about the state of a pavement/runway using data from sensors) (Paragraph [0050], "number of sensors 308 may be pointed towards wheel 318 of aircraft 302 to generate data 310 regarding runway 304") (Paragraph [0076], "Situational awareness 616 is data that describes the physical environment being monitored. In some advantageous embodiments, situational awareness 616 comprises aircraft operational data and/or weather data.", the sensors provide both runway data/pavement data and weather data/climatic data)
"number of sensors 308 may be pointed towards wheel 318 of aircraft 302 to generate data 310 regarding runway 304") (Paragraph [0076], "Situational awareness 616 is data that describes the physical environment being monitored. In some advantageous embodiments, situational awareness 616 comprises aircraft operational data and/or weather data.", the sensors provide both runway data/pavement data and weather data/climatic data) (Figure 3, item 308, a number of sensors that is onboard the aircraft)
wherein the system configured to determine a pavement state from the acquired data (Paragraph [0051], "Computer system 306 uses data 310 received from number of sensors 308 to identify number of conditions 319 for runway 304.", here the system is making a determination about the state of a pavement/runway using data from sensors) (Paragraph [0050], "number of sensors 308 may be pointed towards wheel 318 of aircraft 302 to generate data 310 regarding runway 304") (Paragraph [0076], "Situational awareness 616 is data that describes the physical environment being monitored. In some advantageous embodiments, situational awareness 616 comprises aircraft operational data and/or weather data.", the sensors provide both runway data/pavement data and weather data/climatic data)
wherein, for one or several pavement locations (Zi) including at least one zone upstream of the aircraft (Paragraph [0026], "In these illustrative examples, number of sensors 114 may be pointed in direction 116. ... number of sensors 114 may be pointed towards runway 103 under and in front of aircraft 102 or in some other suitable direction.", here the system is pointing the sensors that providing information for determining a condition in front/preceding the aircraft) ((Paragraph [0050], "number of sensors 308 may be pointed towards wheel 318 of aircraft 302 to generate data 310 regarding runway 304") (Paragraph [0076], "Situational awareness 616 is data that describes the physical environment being monitored. In some advantageous embodiments, situational awareness 616 comprises aircraft operational data and/or weather data.", the sensors provide both runway data/pavement data and weather data/climatic data).
wherein at least one zone upstream of the aircraft comprises a location that precedes the aircraft on the pavement (Paragraph [0026], "In these illustrative examples, number of sensors 114 may be pointed in direction 116. ... number of sensors 114 may be pointed towards runway 103 under and in front of aircraft 102 or in some other suitable direction.", here the system is pointing the sensors that providing information for determining a condition in front/preceding the aircraft) ((Paragraph [0050], "number of sensors 308 may be pointed towards wheel 318 of aircraft 302 to generate data 310 regarding runway 304") (Paragraph [0076], "Situational awareness 616 is data that describes the physical environment being monitored. In some advantageous embodiments, situational awareness 616 comprises aircraft operational data and/or weather data.", the sensors provide both runway data/pavement data and weather data/climatic data)
However, Maggiore does not explicitly teach the climatic data acquired at a time tj are used for obtaining intermediate probability of the presence of a contaminant (PcIntCont(Zt,tj))  and the pavement data acquired at the time tj are used to obtain intermediate probabilities of the presence of a contaminant (PpIntCont(Zt,tj)) wherein said intermediate probabilities of the presence of a contaminant resulting respectively from the climatic data and from the pavement data are combined to obtain a pavement state ((Ei(Zi,tj), Edcf(Zi,tj)) for the location (Zi) at the time tj and based on the determination of the pavement state, controlling a braking device or a navigation device to adjust an operational phase of the aircraft.
Fabre teaches a method for monitoring and calculating a landing distance on a runway including
the climatic data acquired at a time tj are used for obtaining intermediate probability of the presence of a contaminant (PcIntCont(Zt,tj)) and the pavement data acquired at the time tj are used to obtain intermediate probabilities of the presence of a contaminant (PpIntCont(Zt,tj)) (Paragraph [0048], “The surface status data are preferably supplied by the air control ground segment by data-link communication means, by on-board meteorological radar devices, by an on-board device for detecting precipitation and, possibly, by a runway surface status measuring device that can be positioned under the fuselage of the aircraft. … The data produced by this third function provide a probable state for the runway surface status.”, here the system is using pavement data and climatic data to determine a probable state/intermediate probability of a presence of a contaminant)
wherein said intermediate probabilities of the presence of a contaminant resulting respectively from the climatic data and from the pavement data are combined to obtain a pavement state ((Ei(Zi,tj), Edcf(Zi,tj)) for the location (Zi) at the time tj (Paragraph [0052], “In the approach sub-phase, the method consolidates the data originating from the meteorological radars and from the data-link data. From the two estimates, the method retains the one that is most threatening to the landing. When the aircraft enters into the second sub-phase, the amount of rain is supplied by the rain detector, and is filtered with a time constant which gives an assessment of the surface status. If this assessment is more degraded than the status predicted in the first sub-phase, then this latest status is retained. On entering into the third sub-phase as soon as the aircraft overflies the landing runway, the runway surface status is re-assessed by a meteorological measurement of the runway surface status performed by an on-board measuring device positioned under the aircraft. Throughout the changes in the landing sub-phases, the most pessimistic runway status determined from the various measurement sources is retained. This status measurement is also filtered, at 42, in order to provide a stable value.”, here the system is using multiple data sources including climatic data and pavement data each of which provide a probability of a contaminant and is combining those data sources and setting the most pessimistic status as a runway state) (Fig 2, specifically the step labelled phase 3 shows the system compiling data from the rain detection, the result of phase 2 and runway status).
Maggiore and Fabre are analogous art as they are both generally related to systems and methods for monitoring a surface that an aircraft will be operating on.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include the climatic data acquired at a time are used for obtaining intermediate probability of the presence of a contaminant and the pavement data acquired at the time are used to obtain intermediate probabilities of the presence of a contaminant wherein said intermediate probabilities of the presence of a contaminant resulting respectively from the climatic data and from the pavement data are combined to obtain a pavement state, for the location at the time and based on the determination of the pavement state, controlling a braking device or a navigation device to adjust an operational phase of the aircraft of Fabre in the method for determining a pavement state of Maggiore in order to “The monitoring method and the associated device make it possible to improve the safety of the landing phases … Furthermore, it acts before the aeroplane touches down, which gives the pilot the option of carrying out a go-around in order to avoid a landing that would end in a departure from the runway.”). 
However, neither Maggiore nor Fabre explicitly teach based on the determination of the pavement state, controlling a braking device or a navigation device to adjust an operational phase of the aircraft. 
Le-Bouedec teaches a system for assisting a pilot during a landing phase using a determination of runway state including
wherein based on the determination of the pavement state, the system is further configured to implement at least one action to improve an operational phase of the aircraft (Paragraph [0090], “The system 1 comprises a brake assist system 10 which, based on a reference runway state EP.sub.ref received, for example, from an aircraft that has previously landed or from a ground station, generates a braking setpoint C(EP.sub.ref) delivered as input to a brake device of the aircraft”, here the system is using a runway state in order to generate a control system to a brake device) (Paragraph [0094], “The brake assist system 10 may, for example, be a device of Brake to Vacate (BTV) type … This braking setpoint C(EP.sub.ref) generated by the BTV device thus controls a brake device, for example brakes, air brakes, etc.”, the examiner is interpreting the controlling of a brake device as an improvement of the landing phase of the aircraft)
wherein based on the determination of the pavement state, controlling a braking device or a navigation device to adjust an operational phase of the aircraft (Paragraph [0090], “The system 1 comprises a brake assist system 10 which, based on a reference runway state EP.sub.ref received, for example, from an aircraft that has previously landed or from a ground station, generates a braking setpoint C(EP.sub.ref) delivered as input to a brake device of the aircraft”, here the system is using a runway state in order to generate a control system to a brake device) (Paragraph [0094], “The brake assist system 10 may, for example, be a device of Brake to Vacate (BTV) type … This braking setpoint C(EP.sub.ref) generated by the BTV device thus controls a brake device, for example brakes, air brakes, etc.”). 
Maggiore and Le-Bouedec are analogous art as they are both generally related to systems and methods for monitoring a surface that an aircraft will be operating on.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include based on the determination of the pavement state, controlling a braking device or a navigation device to adjust an operational phase of the aircraft of Le-Boudec in the method for determining a pavement state of Maggiore in order to reduce the workload of a pilot by assisting them during the landing phase of the aircraft (Le-Boudeic, Paragraph [0020], “The present disclosure aims to improve the pilot assist of an aircraft, in particular in the landing phase.”). 

Regarding claim 17, claim 17 is similar in scope to claim 2 and therefore is rejected under similar rationale.

Regarding claim 18, claim 18 is similar in scope to claim 3 and therefore is rejected under similar rationale.

Regarding claim 19, the combination of Maggiore, Fabre, and Le-Bouedec teaches the system as discussed above in claim 16, Maggiore further teaches
an aircraft comprising a system for determing a pavement state according to claim 16 (Fig 1 shows an aircraft that is equipped with the system discussed above).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER FEES whose telephone number is (303)297-4343.  The examiner can normally be reached on Monday-Thursday 7:30 - 5:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571) 270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTOPHER GEORGE FEES/Examiner, Art Unit 3662   
      
/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662